Citation Nr: 1311898	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-38 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.  The decision granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating retroactively effective from January 21, 2005, the date of receipt of his petition to reopen this claim.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In January 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to have the Veteran reexamined to reassess the severity of his PTSD.  He had this additional VA mental status examination in February 2012.  The record also contains March and September 2012 medical opinions assessing the severity of his PTSD.

After the AMC, in the interim, had issued a supplemental statement of the case (SSOC) in April 2012 continuing to deny the claim, the Veteran in response submitted additional evidence that the Board received in June 2012 along with a waiver allowing the Board, rather than the RO/AMC, to initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2012).

For reasons and bases that will be discussed in this decision, the Board is awarding the highest possible schedular rating of 100 percent for the Veteran's PTSD.  However, the additional issue of his entitlement to a total disability rating, instead, based on individual unemployability (TDIU) also has been raised.  See his statement received in March 2012 and written argument in January 2013.  

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part and parcel of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim).

Regarding the derivative TDIU claim, on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (noting that a claim for a TDIU presupposes that the rating for a condition is less than 100 percent).  But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), which took a position contrary to the one reached in that OGC precedent opinion, the General Counsel withdrew that OGC precedent opinion effective November 4, 2009.  75 Fed. Reg. 11229, 11230 (March 10, 2010).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Bradley, 22 Vet. App. at 293, 294.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294  (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, service connection is in effect for PTSD - which, as mentioned, as a result of this decision, will be rated as 100-percent disabling.  Service connection also is in effect for Type II Diabetes Mellitus (20-percent disabling); tinnitus (10-percent); and bilateral hearing loss (0 percent, i.e., noncompensable).  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether he meets the criteria for a TDIU based on the aggregate impact of these other service-connected disabilities.  But there is no such suggestion or indication that these other service-connected disabilities, either in aggregate or alone, meet the rating criteria for the assignment of a TDIU.  38 C.F.R. § 4.16(a).  So the granting of the 100 percent schedular rating for his PTSD renders moot any claimed entitlement to a TDIU.


FINDING OF FACT

According to the medical and other evidence of record, the Veteran's PTSD, as likely as not, causes total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a 100 percent schedular rating for the PTSD. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform him of all information and medical or lay evidence not of record (1) that is necessary to substantiate his claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


VCAA notice errors, including in timing and content, even when shown to have occurred, are not presumptively prejudicial, rather, must be determined on a 
case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only showing there is a VCAA notice error in timing or content but, above and beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, since the Board is fully granting this claim - assigning the highest possible schedular rating of 100 percent for the PTSD - there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA because this ultimately is inconsequential inasmuch as the Veteran is receiving the maximum allowable benefit, regardless.  38 C.F.R. § 20.1102.

Nevertheless, merely for purposes of discussion, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) as concerning the petition to reopen his claim for service connection for PTSD on the basis of new and material evidence was sent to the Veteran in July 2005, keeping in mind that, at the time, he was still trying to reopen this claim.  The letter therefore addressed his claim in this context and informed him of the type of information and evidence required to reopen his claim and to substantiate the claim on its underlying merits, also of his and VA's respective responsibilities in obtaining this supporting evidence.  His claim, as mentioned, subsequently was reopened and granted, prompting this appeal when he contested the initial disability rating assigned for his PTSD.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).


Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

And the Veteran received this required SOC in October 2008 discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher initial rating.  See also January 2012 VCAA notice letter.  Moreover, although not technically required, he also has received a notice letter complying with Dingess by discussing the downstream disability rating and effective date elements of this claim.  He therefore has received all required VCAA notice concerning this claim.  And in any event, to reiterate, the Board is granting a higher 100 percent schedular rating for his PTSD, so he is receiving this highest possible rating for this condition.  Therefore, ultimately, even if for the sake of argument there has been some sort of VCAA notice error, it is inconsequential so inevitably harmless and, thus, nonprejudicial.  See 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, private medical records, and arranged for VA compensation examinations assessing and reassessing the severity of his PTSD.  The Board is therefore satisfied that VA has provided all assistance required by the VCAA concerning this claim.  38 U.S.C.A. § 5103A.


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

II.  Legal Criteria & Analysis - Increased Rating Claim

The RO has initially rated the Veteran's PTSD as 30-percent disabling as of January 21, 2005, under 38 C.F.R. § 4.130, Diagnostic Code 9411, of the General Rating Formula for Mental Disorders.  The Veteran and his representative, however, contend the PTSD is more disabling than contemplated by this rating.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 125-26.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "it is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  


A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  So, rather, it serves as merely an example of the symptoms that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STASTISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Evidence relevant to the Veteran's claim includes a February 2004 VA psychiatry note showing an assessment of PTSD from combat and childhood abuse, as well as alcohol and cannabis dependence.

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 


There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  But the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Though in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

In February 2005, the Veteran underwent a trauma symptom inventory test administered by S.R., a certified trauma specialist and PTSD expert.  The test revealed the Veteran had severe and chronic PTSD and confirmed both the individual and collective findings of the Trauma Symptom Inventory, the Impact of Event Scale, and the Davidson Trauma scale.  The results indicated the Veteran was in the medium risk range for suicide.

An October 2005 VA psychiatry note shows an assessment of polysubstance dependence in partial remission.

In February 2006, the Veteran's VA treating physician submitted a statement in support of the then service connection claim for PTSD.  She stated that she had been following the Veteran since April 2001 for multiple problems including depression, psychosis related to cannabis abuse and depression, symptoms of PTSD, and alcohol dependence.  She indicated that he had been complaint with treatment in the last two years and was, at the time, abstinent from alcohol, nicotine, and cannabis, and that his depressive symptoms and psychosis had resolved, but trauma-related problems had not.

The Veteran's PTSD was examined for VA compensation purposes in January 2007, As noted in the prior remand, that evaluation primarily concerned the etiology of his PTSD in terms of whether it was related or attributable to his military service, i.e., service connected, whereas his appeal of this claim now concerns the "downstream" issue of whether the initial rating of 30 percent the RO assigned is most appropriate.  At any rate, on examination, his eye contact was noted as good.  His speech was normal as to rate, tone, and volume.  The examiner observed no abnormal psychomotor movement other than a limp/ambulation with a cane secondary to a "wooden" left leg.  The Veteran's thought processes were described as logical, coherent, and goal-directed.  He denied any suicidal or homicidal ideations.  He also denied any audio or visual hallucinations.  There was no evidence of psychosis.  His mood was "I try to just maintain.  I try to not let it get out of hand."  His affect was reported as euthymic, but limited in range; it was appropriate to the content of conversation and no lability was noted.  On cognitive examination, he scored a 28/30 with two points taken off for a misspelled word.  The Axis I diagnosis was chronic PTSD; cannabis abuse in remission; and alcohol dependence, in partial remission.  The examiner assigned a GAF score of 60.  The examiner causally related the Veteran's PTSD to his stressors in Vietnam, and this supporting medical nexus opinion and the other evidence mentioned was the basis for associating this condition with his military service and resultantly granting service connection in the June 2007 decision at issue in this appeal.

In his August 2007 NOD, in response to the 30 percent rating initially assigned for this disability, the Veteran stated that he could not function as a result of his PTSD and therefore was requesting an initial rating higher than 30 percent for this condition.

Another supporting statement dated in 2008 from S.R., the certified trauma specialist and PTSD expert, is of record and discusses why the Veteran is entitled to an initial rating higher than 30 percent for his PTSD.

In direct response to the Board's January 2012 remand, the Veteran was provided another VA compensation examination in February 2012 reassessing the severity of his PTSD.  This additional examination included an interview and mental status testing and evaluation.  However, the VA examiner determined the Veteran's test results could not be accurately interpreted.  According to this VA examiner, the Veteran's response-style to the first psychological test was inadequate and consequently led to questionable results.  Similarly, his second test, a standardized assessment of psychopathology with validity scales to interpret response-style, also resulted in inaccurate results.  This VA examiner observed the Veteran had attended consistently throughout the test and had responded intentionally to item-content.  Additionally, the validity scales showed he had attempted to portray himself in an especially negative manner by exaggerating psychological symptoms.  Consequently, the February 2012 VA examiner was unable to assess the then current severity of the Veteran's PTSD.

Instead, the diagnostic impression, GAF score, and rating of social and occupational impairment provided by the February 2012 VA examiner were based solely on the Veteran's history as noted in his VA treatment records.  So, based only on a records review, the VA examiner acknowledged current diagnoses of PTSD, cannabis abuse, and alcohol dependence.  The examiner indicated further that the Veteran's mental symptoms included a depressed mood, difficulty in establishing and maintain effective work and social relationships, persistent delusion or hallucinations, and neglect of personal appearance and hygiene.  A GAF score of 60 was assigned.  These findings, based on history alone, are very similar to those indicated in the prior 2007 VA examination report.

The Veteran's primary VA treating physician, however, in response, then submitted very different findings.  In a March 2012 Review PTSD Disability Benefits Questionnaire (DBQ), this commenting physician summarized the Veteran's level of occupational and social impairment as total and found it impossible to differentiate what portion of the occupational and social impairment is caused by each mental disorder diagnosed (PTSD; psychosis, not otherwise specified (NOS); nicotine dependence; and alcohol abuse in remission).  His symptoms were noted as:  anxiety, suspiciousness, circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene; and intermittent inability to perform activity of daily living, including maintenance of minimal personal hygiene.  A GAF score of just 35 was assigned.

Thereafter, an additional examination in September 2012 was afforded the Veteran.  According to this additional Review PTSD DBQ, a different examiner also determined that his PTSD is productive of total occupational and social impairment.  This examiner diagnosed chronic PTSD, alcohol dependence, and nicotine dependence and found that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis because the Veteran stated that he has always drank alcohol and smoked cigarettes because "I like em....that's it."  The examiner was also unable to differentiate what portion of the occupational and social impairment is attributable to each diagnosis because the Veteran had not held down a formal job since 1974 with 100's of "side jobs" since then.  His symptoms were:  a depressed mood; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  The examiner pointed out the Veteran keeps to himself.  He tries to live off the land due in part to insufficient funds.  He admits to being a loner, stating that "I don't get along with "humans."  He reported having only one friend who lets him park his trailer "for free."   The September 2012 examiner assigned a GAF score of 51, but indicated the score would be lower if the Veteran had been suicidal, homicidal, or psychotic.  The examiner was unable to identify any symptoms indicative of a psychotic condition.


Based on the results of that September 2012 DBQ mental status evaluation, the examiner concluded the Veteran needs to seek follow-up treatment and requires group psychotherapy.  The examiner felt that the Veteran did not appear to pose any threat of danger or injury to himself or others.  The examiner also commented that the Veteran has consistently experienced serious interpersonal differences in the workplace that have resulted in countless conflicts with both co-workers and supervisors, leading to dismissals and termination.  In effect, the examiner indicated this adversely had affected the Veteran's ability to not only secure gainful (consistent) employment since 1974, but coupled with his physical disabilities (which include serious disturbances of gait and very limited stamina) have adversely affected his ability to not only "keep up" with others, but have essentially ruled him out as a viable option for consideration for various other jobs, particularly those that require some sort of physical endurance.

When considering all of this evidence, both for and against the claim, but with resolution of all reasonable doubt concerning the severity of the PTSD in the Veteran's favor, the Board finds that a higher and indeed maximum schedular rating of 100 percent is warranted for this condition.  The Board acknowledges that the February 2012 VA psychological testing elicited unreliable results and that the Veteran was observed to seemingly have exaggerated the extent and severity of his symptoms; however, subsequent to that examination, both his treating VA physician and an additional examiner concluded in agreement that he has what amounts to total occupational and social impairment on account of his PTSD.  And, although there is no denying he has had a drug and alcohol abuse problem for many years, it has not been affirmatively disassociated from his PTSD, instead, to the contrary, suggested to be a manifestation of his PTSD or, at the very least, a problem that cannot be distinguished or differentiated from it.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, this reasonable doubt must be resolved in the Veteran's favor under 38 C.F.R. §§ 3.102 and 4.3 and, for all intents and purposes, all symptoms attributed to the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Additionally, the Veteran has been assigned GAF scores on examinations ranging from 35 to 60.  While the higher score seems to indicate more moderate symptoms, the GAF score of 35 demonstrates, at the least, serious social or occupational impairment, and at most major impairment, and therefore is consistent with a 100 percent rating.  A finding of unemployability, alone, is sufficient reason to rate the PTSD as 100-percent disabling.  See Johnson v. Brown, 7 Vet. App. 95 (1995).

Because, as the March and September 2012 examiners have confirmed, the Veteran has total social and occupational impairment on account of his service-connected PTSD, he is entitled a 100 percent schedular rating for his PTSD under DC 9411.  The claim therefore is allowed.


ORDER

A higher 100 percent schedular rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


